Citation Nr: 0330827	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  96-04 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to Department of Veterans Affairs benefits.



WITNESSES AT HEARING ON APPEAL

Appellant and his brother-in-law



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The appellant had had periods of service between January 
1968 and February 1975, with periods of absence without 
leave as will be discussed in more detail below.  

This case comes before the Board of Veterans' Appeals 
(Board) from a decision rendered by the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the appellant's request to have 
the character of his discharge amended to make him eligible 
for VA benefits.  The appellant subsequently perfected an 
appeal of that decision.  A video-conference hearing on this 
claim was held on May 22, 2000, before Jeff Martin, who is a 
member of the Board and was designated by the chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b).

The Board denied the appeal in a decision of December 2000.  
The appellant subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In April 
2001, the Secretary of Veterans Affairs (Secretary) and the 
veteran, through his attorney at that time, filed a joint 
motion to have the case remanded to the Board.  The motion 
was granted by the Court in an order dated in May 2001.  The 
Board subsequently requested a medical opinion from the 
Veterans Health Administration.  The opinion has since been 
prepared, and the case is now ready for appellate review.

The Board notes that the veteran was previously represented 
by attorney James Stanley.  However, his accreditation to 
represent parties before the Board has been revoked.  The 
Board notified the veteran of that occurrence, and requested 
that he choose a new representative.  However, the veteran 
did not respond.  Accordingly, the veteran is no longer 
represented.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The appellant enlisted in the United States Marine Corps 
in January 1968 for a four year period, and served in combat 
in the Republic of Vietnam from September 1968 to October 
1969.

3.  On January 5, 1970, the appellant was designated as on 
unauthorized absence, and was declared a deserter on 
February 24, 1970.

4.  On January 14, 1973, the appellant surrendered, after 2 
years, 11 months, and 12 days of unauthorized absence.

5.  On January 19, 1973, the appellant was again designated 
as on unauthorized absence.

6.  The appellant's active military service was terminated 
in February 1975 pursuant to a clemency discharge under 
which it was classified as under other than honorable 
conditions and he was furnished with an Undesirable 
Discharge Certificate.

7.  The appellant's clemency discharge from military service 
was the result of a period of unauthorized absence for 2 
years and 22 days beginning on January 19, 1973, for which 
offense he agreed to a clemency discharge in lieu of a court 
martial.

8.  The appellant exhibited, due to disease, a more or less 
prolonged deviation from his normal method of behavior, and 
became so departed from the accepted standards of the 
community to which by birth and education he belonged as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resided. 

9.  The appellant was insane at the time of the offenses 
which led to his discharge.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
not bar to VA benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 
2002); 38 C.F.R. § 3.12 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO made a mistake by 
concluding that the character of his discharge precluded 
entitlement to certain VA benefits.  He states that his time 
in service was very stressful, and that he had mental 
problems at the time that he was absent without leave.

If the former service member did not die in service, 
pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  See 
38 U.S.C.A. §§ 101(2), 5303; 38 C.F.R. § 3.12.  A discharge 
under honorable conditions is binding on the VA as to the 
character of discharge.  See 38 C.F.R. § 3.12(a).  A 
discharge or release under one of the conditions specified 
in this section is a bar to the payment of benefits unless 
it is found that the person was insane at the time of the 
committing offense causing such discharge or release or 
unless otherwise specifically provided.  See 38 U.S.C.A. 
§ 5303(b); 38 C.F.R. § 3.12(b).  A discharge "under other 
than honorable conditions" is considered to have been issued 
under dishonorable conditions if it is determined that it 
was issued because of willful and persistent misconduct.  
However, a discharge because of a minor offense will not be 
considered to be willful and persistent misconduct if 
service was otherwise honest, faithful, and meritorious.  
See 38 C.F.R. § 3.12(d).  Of particular significance in the 
present case, benefits are not payable where it is 
determined that the former service member was discharged 
under other than honorable conditions as a result of an 
absence without leave (AWOL) for a continuous period of 180 
days or more.  See 38 C.F.R. § 3.12(c)(6).  Health care and 
related benefits may not be provided for any disability 
incurred or aggravated during a period of service terminated 
by a bad conduct discharge or when one of the bars listed in 
§ 3.12(c) applies.  See 38 C.F.R. § 3.360.  

The appellant enlisted in the United States Marine Corps in 
January 1968 at age 17, for a four year period to terminate 
in January 1972.  In September 1968 he was sent to Vietnam 
for approximately 13 months.  His military occupational 
specialty was rifleman, and his DD Form 214 shows that he 
received the Combat Action Ribbon, Vietnam Service Medal 
with one star, the Vietnam Campaign Medal, and the National 
Defense Service Medal.  Naval records indicate that he 
participated in a total of 10 in-country operations while in 
Vietnam.  Upon his return to the United States he was 
assigned to Camp Lejeune, in North Carolina, and on January 
22, 1970, was determined to be on unauthorized absence.  On 
February 24, 1970, he was declared a deserter.  At the time 
he deserted, he had completed 2 years and 21 days of active 
service.  On January 14, 1973, he surrendered to the 
military, and on January 19, 1973, once again went on 
unauthorized absence.  

In February 1975 he reported to Fort Benjamin Harrison for a 
clemency discharge.  The documents surrounding this 
discharge indicate that he signed documents acknowledging 
that the undesirable discharge he would receive would 
deprive him of all service benefits, VA benefits, and other 
veteran-related benefits.  He also acknowledged that he was 
subject to court martial due to his unauthorized absence, 
and he that he was seeking a clemency discharge of his own 
free will.  The documentation also indicates that the 
appellant was provided counsel to explain the discharge and 
its consequences.  The evidence surrounding his clemency 
discharge also includes a signed Reaffirmation of Allegiance 
and Pledge to Complete Alternate Service, which states that 
the appellant acknowledges that on January 19, 1973 he 
voluntarily absented himself from his military unit without 
authorization.  Furthermore, these documents contain a 
signed statement by the appellant to the Board for Alternate 
Service in which he states that the reason for his absence 
from military service was to "protest against the war 
because it bothered me."  He further requested consideration 
of his two years of good service and his year in combat.

The appellant contends that while in Vietnam he witnessed 
several friends blown up by mines, engaged in firefights 
with the enemy, and was in a helicopter that was struck and 
caught on fire, and several of the persons aboard were 
burned to death.  He states that these experiences were 
traumatic, and that to deal with these experiences he turned 
to alcohol and drugs, even after his return to the United 
States from Vietnam.  He reports symptoms of nightmares, 
flashbacks, intrusive thoughts, and an inability to hunt 
even though that was a favorite pastime prior to service.  
He testified at several hearings that upon his return from 
Vietnam he had approximately 30 days of leave with his 
family in Arkansas before he returned to duty at Camp 
Lejeune, North Carolina.  At Camp Lejeune, he was assigned 
to perform war games training, and this activity exacerbated 
his PTSD symptoms.  He sought help from a military physician 
who simply told him he would get over it, and sought out the 
chaplain who likewise was unsympathetic and unaccommodating.  
He began to fear that he would be sent back to Vietnam 
because his name appeared on a list of persons that could be 
sent back.  Given the increase of his symptoms, his alcohol 
and drug use, and conversations with another soldier and his 
squad leader from Vietnam, he decided to leave for Canada, 
and the three of them took a bus to New York, and from there 
made their way to Canada.  While in Canada, he got married, 
but testified that he was not a good husband, he had violent 
outbursts, and could not hold a job for very long.  He 
testified that he had symptoms of nightmares, flashbacks, 
survivor guilt and intrusive thoughts since his return from 
Vietnam to the present.  In January 1973 he decided to 
return to the United States and was arrested at the Canadian 
border and placed in a county jail for two weeks before 
being transferred to a marine barracks in Brooklyn, and 
eventually back to Camp Lejeune, in a marine barracks there.  
While in the jail he was afraid for his safety. Upon 
arriving at Camp Lejeune he was informed by a clerk 
informally that deserters were being given up to 6 years in 
military prison.  Because of his recent experiences in the 
county jail, and based on an article he read concerning 
military prisons, he determined that he did not want to go 
to military prison, and he fled back to Canada.  He also 
testified that he missed his wife.  He remained in Canada 
until early 1975 when he received a letter from the Clemency 
Board inquiring as to whether he wanted clemency.  He 
requested clemency and was provided with tickets to Fort 
Benjamin Harrison in Indiana, where his clemency discharge 
was processed.  He states that he was told by his assigned 
clemency attorney that because of his combat service he 
would be able to upgrade his discharge easily and that was 
the reason he decided to go for clemency as opposed to a 
court martial.

Evidence of record indicates that in March 1976, the Naval 
Discharge Review Board reviewed the appellant's discharge, 
and determined that he did not take substantive issue with 
the undesirable discharge, and that there was no indication 
in the personnel or medical records of injustice, inequity 
or error.  As a result his undesirable discharge was deemed 
proper.

In 1979 the appellant sought to have his discharge upgraded 
and applied to the Naval Discharge Review Board.  After a 
hearing, in which the appellant testified concerning his 
mental state upon his return from Vietnam, including 
assertions that he thought he would go crazy if he stayed in 
service, the review board denied the request to upgrade his 
discharge.  The Review Board based its determination on the 
extended nature of the appellant's periods of unauthorized 
absence, and a finding that while his mental stress was 
credible, the fact that he pursued no avenue of assistance 
other than one trip to sick bay did not justify his 
absences.  The Review Board further found that his good 
conduct since his discharge and his hardships due to the 
discharge did not make the undesirable discharge 
inequitable.

In February 1984 and again in June 1996 the appellant 
applied to the Board for Correction of Naval Records to have 
his discharge upgraded.  Both applications were denied.  The 
1984 determination states that the testimonials by friends 
and family and his statements do not outweigh the length of 
his unauthorized absences, and that there was no evidence of 
PTSD, and no evidence indicating that the PTSD prevented him 
from returning earlier than he did.  They concluded that his 
discharge characterization was not erroneous or unjust.  The 
1996 decision again relied on the length of the appellant's 
unauthorized absences, and stated that the appellant 
knowingly chose to avoid trial by court martial in exchange 
for an undesirable clemency discharge, and that even if he 
had PTSD, it was clear from the record that at some point 
during his lengthy periods of unauthorized absence he made a 
knowing decision to remain absent.

A review of the appellant's service medical records show 
that he was normal from a psychological standpoint upon 
entry into service in January 1968, and that in February 
1975, at the time of his clemency discharge, he was also 
found to be normal from a psychological standpoint.  His 
Report of Medical History completed at this time also 
indicates no nervous trouble of any sort, no depression or 
excessive worry and no frequent trouble sleeping.  As for 
his period of service stateside immediately prior to his 
going AWOL, the service records contain six or seven 
treatment entries in December 1969, for a genitourinary 
disorder, and a January 13, 1970, entry for a 
photoflurographic examination of the chest.  None of these 
entries address any psychiatric complaints.

Also of record are several private medical statements, the 
first two, October and December 1980 statements, were 
submitted by a neurosurgeon treating the appellant's low 
back disorder.  He asserts that the appellant suffers from 
depression and emotional turmoil which have been present 
since his return from Vietnam, and that the anxieties and 
tensions described by the appellant render him incapacitated 
in most serious endeavors.

The second set of statements were submitted by a clinical 
psychologist, Dr. Stevens. In a February 1996 statement Dr. 
Stevens submits the results of a variety of psychological 
tests undergone by the appellant, and an evaluation of his 
current psychiatric state.  Dr. Stevens diagnoses the 
appellant with PTSD due to his experiences in Vietnam.  In 
the examination report the appellant stated that his 
experiences in Vietnam resulted in a traumatic change in his 
personality and he was in "bad shape."  He went to Canada 
but was unable to work for about a year, at which time he 
worked as a shipping and receiving clerk, a punch press 
operator, and then did assembly and welding on small soft 
drink machines.  The examiner noted that the veteran was 
currently working with mentally retarded children, but 
experiences chronic emotional distress.  The examiner also 
noted that the appellant's ability to establish and maintain 
effective or favorable relationships was definitely 
impaired, as demonstrated by his four divorces, and that his 
industrial ability was considerably impaired.

In an August 1996 statement Dr. Stevens asserts that the 
appellant's PTSD symptoms began while he was in Vietnam and 
were exacerbated when he returned.  Due to his inability to 
obtain help from the doctor and chaplain he consulted, Dr. 
Stevens opined that there were compelling circumstances 
justifying his leaving his post to reduce stimuli 
aggravating his PTSD and obtain help.  Dr. Stevens went on 
to state that the appellant's PTSD resulted in a prolonged 
deviation from his normal behavior and that he lost the 
ability to adjust to the demands of functioning at his post, 
thus satisfying the definition of insanity as described by 
the VA.

In addition to these private medical statements are Vet 
Center treatment records and a statement from a Vet Center 
nurse dated in June 1991.  The treatment records note a few 
symptoms of PTSD such as nightmares and intrusive thoughts, 
but primarily discuss his attempts to upgrade his discharge.  
The nurse's statement avers that the appellant was having 
readjustment problems from his Vietnam experience and 
complained of several PTSD symptoms.  She also noted that he 
was a good candidate for counseling.

To further support his claim the appellant submitted a 
number of lay statements from friends, neighbors, and family 
who assert that the appellant's behavior was markedly 
changed after his return from Vietnam, as well as signed 
petitions in support of upgrading the character of his 
discharge.

In addition, the report of a VA medical opinion prepared in 
February 2003 contains the following medical opinion:

VA has long held that PTSD is a chronic condition 
that can be disabling in different ways.  Based on 
the combat experiences described by the veteran, 
and not refuted in the claims folder, it is likely 
that he did suffer from symptoms of PTSD in 1970 
and that these symptoms persisted, to a greater or 
lesser degree over the years.  There are several 
references in the chart to the patient having 
requested treatment for his symptoms in the 
1970's, but other than a vague mention of 
receiving some medications from a physician in 
Canada, there is no documented evidence that 
appropriately intensive treatment was available.  
Even if the veteran had returned to the United 
States, it is unlikely that appropriate treatment 
for this condition would have been provided, as it 
was not formally recognized until approximately 
1980.

Testimony from the veteran, from several 
clinicians, and from individuals who knew him 
personally describe symptoms of social 
maladjustment, nightmares, flashbacks, and a 
constant state of hyper-alertness.

The veteran also seemed to suffer from depression 
and anxiety.  Any of these symptoms might be 
expected to impair judgment.

In response to the questions asked of the 
examiner:

(1) Yes.  The appellant did exhibit, on account of 
disease, a more or less prolonged deviation from 
his normal method of behavior.

It should be noted that this patient grew up in a 
small town in Arkansas.  He had no history of 
antisocial behavior.  He volunteered to serve his 
country, and from all reports served heroically.  
Thus, the fact that he would abandon his country 
and illegally take up residence in Canada is 
clearly a deviation from his normal behavior.  
Considering the stressors incurred in Vietnam, and 
his subsequent symptomatology, it is most probable 
that his impaired judgment was based on these 
factors, or, if you will, on his "disease" of 
PTSD.

(2) No.  There was no evidence that the patient 
interfered with the peace of society other than by 
knowingly remaining outside the law and standards 
of his local community as an expatriate in Canada.

(3) Yes.  The patient did so depart from the 
accepted standards of the community to which by 
birth and education he belonged as to lack the 
adaptability to make further adjustment to the 
social customs of the community in which he 
resided.

Again, this patient grew up in a small town in 
Arkansas.  Judge Martin [in the previous decision] 
cites the veteran's refusal to return to the 
United States and face a court martial as proof of 
a "rational" decision to avoid imprisonment.  In 
the opinion of the Medical Expert, this decision 
must be seen in the historical and psychiatric 
context of this patient.  This patient was unable 
to sustain relationships and had four marriages.  
He was not well socialized and showed poor 
adaptation in Canada as evidenced by multiple 
brief periods of employment.

Most patients with PTSD would be expected to be 
acutely and irrationally anxious about 
confinement.  Overall, the patient's refusal to 
return to U.S. during the period in question is in 
the opinion of the examiner largely a function of 
the lack of adaptability typical of his illness, 
and an inability to make further adjustments to 
community standards, rather than simply a 
"rational" avoidance of the consequences of his 
acts.  

After considering all of the evidence of record, the Board 
finds that the evidence supports the appellant's claim.  The 
Board finds that the appellant was insane at the time of the 
offense which led to his discharge.  A serviceman applying 
for an insanity exception has the burden of presenting 
competent evidence of insanity at the time of commission of 
the offenses leading to discharge.  See Stringham v. Brown, 
8 Vet. App. 445, 449 (1995).  The Board notes that the Court 
has held that the insanity claimed as a basis for the 
commission of an offense need not cause the misconduct, but 
merely must exist at the time of the commission of the 
offense leading to discharge. That is, there need not be a 
causal connection between the insanity and the misconduct. 
Struck v. Brown, 9 Vet. App. 145 (1996).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides. 38 C.F.R. § 3.354(a) (Definition of 
insanity).
When a rating agency is concerned with determining whether a 
veteran was insane at the time he committed an offense 
leading to his court-martial, discharge or resignation (38 
U.S.C. 5303(b)), it will base its decision on all the 
evidence procurable relating to the period involved, and 
apply the definition in paragraph (a) of this section. 
38 C.F.R. § 3.354(b)  (Insanity causing discharge).  See also 
VAOPGCPREC 20-97 (May 22, 1997).

The appellant has presented evidence that he had a 
psychiatric disorder during service.  Post-service medical 
records pertaining to psychiatric disorders contain medical 
opinion to the effect that the veteran was insane during 
service.  The opinions are not contradicted by any other 
medical opinion.  For the foregoing reasons, the Board finds 
that the appellant was insane at the time of the offenses 
which led to his discharge.  Accordingly, the Board 
concludes that the character of the appellant's discharge 
does not preclude entitlement to VA benefits.


ORDER

The character of the appellant's discharge from service does 
not preclude entitlement to VA benefits.  The appeal is 
granted.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



